Citation Nr: 9936100	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  95-02 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a deviated nasal 
septum.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
October 1978 and January 1979 to September 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) San Francisco 
Regional Office (RO) June 1992 rating decision which denied, 
inter alia, service connection for a deviated nasal septum; 
and an Oakland RO January 1996 rating decision which 
increased the evaluation for the veteran's service-connected 
chronic sinusitis from 0 to 10 percent.

In March 1997, the RO increased the evaluation of the 
veteran's service-connected chronic sinusitis from 10 to 30 
percent.  In September 1998, the RO again increased the 
evaluation for his chronic sinusitis from 30 to 50 percent.  
On a claim for an original or increased rating, the veteran 
is generally presumed to be seeking the maximum benefit 
allowed by law.  The grant of a 50 percent evaluation 
represents the maximum schedular evaluation available for 
sinusitis, and the veteran has not claimed entitlement to an 
extraschedular evaluation.  Accordingly, the Board finds that 
the grant of the 50 percent evaluation is a full grant of the 
benefit sought.  See AB v. Brown, 6 Vet. App. 35 (1993); 
38 C.F.R. § 4.96, Diagnostic Code 6513 (1996, 1998).

The Board notes that, in the June 1992 rating decision, the 
RO also denied the veteran's claim for service connection for 
herpes simplex.  However, it does not appear that this issue 
was included in the July 1992 RO letter which provided the 
veteran written notice of this adverse decision.  As the 
veteran was not afforded written notice of his right to 
appeal the denial of his claim for service connection the 
appeal period as to that issue continues to run.  Best v. 
Brown, 10 Vet. App. 322 (1997).  The Board, however, does not 
have jurisdiction to consider this issue.  Shockley v. West, 
11 Vet. App. 208 (1998) (the Board does not have jurisdiction 
over an issue unless there is a jurisdiction conferring 
notice of disagreement)  see also Ledford v. West, 136 F.3d 
776 (Fed. Cir 1998); Collaro v. West, 136 F.3d 1304 (Fed. 
Cir. 1998); Buckley v. West, 12 Vet. App. 76 (1999).


FINDING OF FACT

No competent medical evidence has been presented to show that 
there is any link or nexus between the veteran's deviated 
nasal septum and his military service.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement for service connection for a deviated nasal 
septum.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Before reaching the merits of this claim, the threshold 
question that must be resolved is whether the veteran has 
presented evidence that his claim for service connection is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded 
claim is a plausible claim that is meritorious on its own or 
capable of substantiation.  Id. at 81.  An allegation alone 
is not sufficient; the appellant must submit evidence in 
support of the claim that would justify a belief by a fair 
and impartial individual that it is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice disease or injury and the current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Where the determinant issue involves a question of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence sufficient to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Furthermore, 
if there is no showing of the current existence of the 
disability, the claim is not well grounded.  Rabideau v. 
Derwinski, 2. Vet. App. 141 (1992).

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303 (1998).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

A review of the veteran's service medical records reveals 
that he lacerated his scalp and sustained multiple abrasions 
when he fell off a motor cycle in August 1983.  At that time, 
an examination of his nose revealed that it was clear.  In 
August 1987, he was seen with complaints of pain in his left 
orbital region following an accident wherein he slipped on a 
wet surface and struck his head.  An examination revealed a 
laceration over his left eyebrow and an elliptical incision 
on his left cheekbone.  Later that month, it was noted that 
his lacerations had resolved.  On examination in February 
1989, a clinical evaluation of the veteran's nose revealed 
normal findings.

Postservice private medical records, dated from August 1989 
to April 1996, from Lonnie R. Smith, M.D., show that a 
November 1994 computed axial tomography (CAT) scan of the 
veteran's paraspinal sinuses revealed a deviated nasal septum 
to the left.  These records also show  that he underwent a 
septoplasty in January 1995.  The pertinent postoperative 
diagnosis was septal deviation.  Later that month, an 
examination of his nose revealed that his nasal septum was 
straight.

VA medical treatment records, dated from January 1990 to 
February 1993, show that examinations of the veteran's nose 
during this period revealed that he had a deviated nasal 
septum.

On VA medical examinations in February 1990 and January 1992, 
evaluations of the veteran's nose revealed normal findings.

Private medical records, dated from April 1993 to February 
1996, from Tulare District Hospital, include a November 1994 
record wherein the veteran indicated that, while his symptoms 
had improved in the 2 to 3 months following a surgery for his 
deviated septum, they had been persistent ever since that 
time.

On VA medical examination in December 1994, the veteran's 
breathing was obstructed by an irregularity in his septum.  
The pertinent impression was osteo-meatal sinus obstruction.  
It was noted that, based upon the veteran's history, his 
sinus disease appeared to stem from his service years.

Private medical records, dated from March 1996 to April 1997, 
from Visalia Medical Clinic, Inc., show that a March 1996 
examination of the veteran's nasal passages revealed boggy 
turbinates.  Subsequent records show that examinations of his 
septum revealed an S shaped deformity with turbinates and 
hypertrophy bilaterally.  In February 1997, he underwent 
bilateral submucous turbinate reductions.  The pertinent 
postoperative diagnosis was bilateral turbinate hypertrophy.

At the April 1996 hearing, the veteran testified that his 
deviated nasal septum was caused by injuries to his nose and 
cheek sustained in 1988.  He also testified that the VA 
examiner who conducted the December 1994 VA examination had 
indicated that his deviated nasal septum may have been caused 
by his inservice injuries.  The veteran reported that this VA 
examiner also indicated that the veteran's chronic sinusitis 
had caused his deviated nasal septum.  The veteran then 
reported that his ability to breathe on the left side was 
somewhat restricted.

In a June 1996 statement, Dr. Smith reported that he had 
treated the veteran for his sinus condition for the previous 
20 months.  He also reported that the veteran had suffered 
facial trauma in August 1987 when he had injured his left 
cheek bone.  He indicated that the veteran reported that he 
had had chronic sinus problems ever since.  Dr. Smith then 
reported that it was quite probable that the veteran's 
"drainage ostea" had been damaged in this fall, and this 
injury could help explain his chronic sinus problems.

On VA otolaryngological examination in October 1997, an 
evaluation of the veteran's nose revealed that his left nasal 
passage was narrowed by an irregular septum.  It was noted 
that the veteran's nasal symptoms were persistent.

On the basis of the foregoing evidence, the Board finds that 
the veteran has not presented evidence of a well-grounded 
claim for service connection for a deviated nasal septum.  
While his service medical records show he sustained trauma to 
his head, they do not show any report or clinical finding of 
a deviated nasal septum.  In addition, while the postservice 
medical records show that he had a deviated nasal septum, 
they do not show any causal link or nexus between his 
deviated nasal septum and his period of military service.

There is the December 1994 VA examination report and the June 
1996 statement from Dr. Smith wherein a VA examiner and Dr. 
Smith both noted that the veteran's sinus problems could be 
related to trauma in service.  However, neither of these 
physicians linked the deviated septum to the trauma in 
service.  .

The Board has also has carefully considered the veteran's 
testimony wherein he contended that his deviated nasal septum 
was the result of inservice injuries to his nose and cheek.  
However, as a layman, he is not qualified to render such an 
opinion as to medical diagnosis, etiology or causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, his 
discussion at the hearing regarding how the VA examiner who 
conducted the December 1994 VA examination purportedly linked 
his deviated nasal septum with service, does not constitute 
medical evidence sufficient to well ground this claim.  The 
veteran's statement of what treatment and diagnoses he 
received constitutes medical hearsay and would not of itself 
be competent medical evidence because "filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

In reaching its decision, the Board has considered the matter 
of resolution of the benefit of the doubt in the veteran's 
favor.  However, application of the benefit-of-the-doubt rule 
is only appropriate when the evidence is evenly balanced or 
in relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Such is decidedly 
not the case in this instance where, as reported earlier, 
there is no competent medical evidence of record which 
establishes that the veteran's deviated nasal septum is of 
service origin.

The Robinette Court held that 38 U.S.C.A. § 5103(a) (West 
1991) imposes an obligation upon VA to notify an individual 
of what is necessary to complete the application in the 
limited circumstances where there is an incomplete 
application that references other known and existing 
evidence.  Robinette, 8 Vet. App. at 79-80.  The nature and 
extent of that obligation depend on the particular 
circumstances of each case.  For instance, in Robinette, VA 
was on notice of a physician's statement as recounted by a 
veteran to VA.  Id. at 80.  In the instant case the veteran 
testified that a VA physician told him at the time of the 
December 1994 examination that his deviated septum was 
related to his service connected sinusitis or to an injury in 
service.  However, as noted above, the report of that 
examination does not show that the examiner found the 
deviated septum to be related to the inservice injury or to 
sinusitis.  The veteran should have been put on notice of the 
need to submit competent nexus evidence by the statement of 
the case, supplemental statement of the case, and by the 
questions of the hearing officer at the hearing on appeal.  
Accordingly, the Board finds that VA has complied with its 
duty to inform him of the evidence necessary to render his 
claim well grounded.


ORDER

Service connection for a deviated nasal septum is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

